Order filed February 15, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00027-CR
                             NO. 14-18-00028-CR
                             NO. 14-18-00029-CR
                                  ____________

                  EX PARTE MARK DOUGLAS ROBISON


                  On Appeal from the 351st District Court
                           Harris County, Texas
          Trial Court Cause Nos. 1324897-B, 1324898-B, 1324899-B

                                    ORDER

      Appellant’s applications for writ of habeas corpus were denied on December
12, 2016. Appellant filed notices of appeal on May 11, 2017. Those appeals were
docketed as 14-17-00475-CR, 14-17-00476-CR, and 14-17-00477-CR. This court
dismissed those appeals on June 22, 2017 as appeal was not timely perfected.

      Subsequently, appellant requested habeas corpus relief so that his notice of
appeal would be considered timely. The trial court granted his applications and
appellant filed timely notices of appeal. Those appeals were docketed at 14-18-
00027-CR, 14-18-00028-CR, and 14-18-00029-CR.

      The Harris County District Clerk filed the clerk’s records in these appeals on
January 12, 2018. The clerk’s records contain information sheets referring to the
clerk’s records filed in the earlier appeals for designated material. A court of
appeals has the power to take judicial notice of its own files in the same or related
proceedings. See Ex parte Flores, 537 S.W.2d 458, 460 & n.3 (Tex. Crim. App.
1976) (reviewing record from original appeal in habeas proceeding); Turner v.
State, 733 S.W.2d 218, 223 (Tex. Crim. App. 1987).

      Accordingly, we ORDER the clerk of this court to transfer the clerk’s
record in (1) 14-17-00475-CR to 14-18-00027-CR; (1) 14-17-00476-CR to 14-18-
00028-CR; and (3) 14-17-00477-CR to 14-18-00029-CR.

                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.